Peters, J.
This is an action of assumpsit for money expended, by the town of Middletown, in the support of Daniel Mather, claimed to be a poor inhabitant of the town of Lyme. It appears, by the motion, that the pauper is the legitimate son of Timothy Mather, and was born at Lyme, in 1773, where his father was then settled; that in 1774, Timothy Mather removed, with his family, including Daniel, to New-Hampshire, and there acquired a settlement; that in 1783, they returned to Lyme, and there resided more than twenty years, but gained no new settlement, unless by residence;—and the question now is, whether an inhabitant of a town in this state, having acquired a settlement in another state, can regain a settlement here, in any other manner than any other inhabitant of another state ?—Vide Statutes of October, 1770, p. 354 Revision of 1821, p. 279.
When an inhabitant of this state acquires a new settlement, the first becomes extinct. Hebron v. Colchester, 5 Day 169. “ A settlement always exists until it is superseded by another ; and there is no case, where a settlement ceases by any other method.” Rex v. St. Botolphs, Burr. Sett. Ca. 370. Newtown v. Stratford, 3 Conn. Rep. 600. “ And a person doth not lose a settlement, ’till another is gained.” Norwich v. Windham, 1 Root 232. 1 Swift’s Syst. 171.
But it maybe said, that this relates to transitions from one town to another in this state. As far back as we can trace our judicial history, the law has not been so understood. In 1792, it was decided, by the superior court, that a woman married to an inhabitant of Massachusetts, ceased to be an inhabitant of Connecticut; and that she and her children were not entitled to maintenance in her native town. Windham v. Norwich, 1 Root 408. 1 Swift’s Syst. 171. The same point was decided in Glastenbury v. Hebron, at Hartford, superior court, February term, 1820; and it was said by the court, that such had been the uniform course of decisions. And as Lord Kenyon said, on another occasion, “ The circumstance of no writ of error having been brought to reverse any of these judgments, is a *98strong proof of the universal opinion of the profession upon this subject.” The King v. Lynn, 2 Term Rep. 735. Indeed, I never heard of a contrary opinion or doubt, until the cases of Townsend v. Billerica (a) and Canton v. Bently (b) appeared in the Massachusetts Reports, which, with all due deference to a highly respected court, I am constrained to say, are not law here. Were we to adopt the principles of those decisions, the limits of our state would hardly contain our absent brethren and their descendants, who might be returned upon us. Stare decisis, is a sound judicial maxim, especially in settlement cases, where the stability of a rule is of more importance than its technical correctness.
I would not advise a new trial.
Chapman and Bristol, Js. were of the same opinion.
Hosmer, Ch. J. and Brainard, J. being interested in the event of the suit, gave no opinion.
New trial not to be granted.

 10 Mass. Rep. 411.


 11 Mass. Rep. 441.